Citation Nr: 0635053	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1944 to April 1945.  
He died on August [redacted], 2003.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003, at his residence.

2.  The veteran's death certificate lists his immediate cause 
of death as bronchopneumonia; due to, or as a consequence of 
rectal and prostatic carcinoma; due to, or as a consequence 
of diabetes mellitus; due to, or as a consequence of chronic 
obstructive pulmonary disease.    
  
3.  At the time of his death, service connection was in 
effect for conversion disorder, which was rated as 70 percent 
disabling effective October 1, 1998.  Individual 
unemployability was granted from April 11, 2003.    

4.  The conditions of bronchopneumonia, rectal and prostatic 
carcinoma, diabetes mellitus, and chronic obstructive 
pulmonary disease were not shown during active service, nor 
are any of these conditions shown to be of service origin or 
to have been caused by or as a result of the veteran's 
service-connected conversion disorder.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

6.  The veteran did not have a service-connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding his death in August 
2003.

7.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.


CONCLUSIONS OF LAW

1.  The conditions of bronchopneumonia, rectal and prostatic 
carcinoma, diabetes mellitus, and chronic obstructive 
pulmonary disease were not incurred in or aggravated by 
service and none of these conditions may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).    

2.  A service-connected disability did not cause or 
materially or substantially contribute to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§3.312 (2006).

3.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				    I.  Service Connection 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The veteran died on 
August [redacted], 2003, at his residence.  The death certificate for 
the veteran lists his immediate cause of death as 
bronchopneumonia, due to, or as a consequence of rectal and 
prostatic carcinoma, diabetes mellitus, and chronic 
obstructive pulmonary disease.    

At the time of his death, service connection was in effect 
for conversion disorder, which was rated as 70 percent 
disabling effective October 1, 1998.  The veteran had no 
other service-connected disabilities.  Individual 
unemployability was granted from April 11, 2003.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Malignant 
tumors and diabetes mellitus, when manifested to a degree of 
10 percent or more within one year from separation from 
active service may be service-connected even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2006).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2006).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2006).

The veteran's service medical records are negative for any 
treatment for, or diagnoses of, bronchopneumonia, rectal and 
prostatic carcinoma, diabetes mellitus, or chronic 
obstructive pulmonary disease.  Nor were any of these 
conditions diagnosed until many years after the veteran's 
separation from service.  The Board does acknowledge that a 
January 1946 report of chest X-rays stated that there was an 
accentuation of the pulmonary stroma, out of proportion for 
the veteran's age, which the examiner stated suggested a 
chronic infection of the upper respiratory tract.  Also, 
January 1946 and September 1946 VA examination reports noted 
rales.  However, there is no competent medical opinion 
relating any of the aforementioned medical conditions to the 
veteran's active service, or to the veteran's service-
connected conversion disorder.  

Consideration has also been given to the question of whether 
the service connected psychiatric disability contributed to 
cause death' however, the death certificate makes no 
reference to this disability as a contributing factor to the 
veteran's death.  Moreover, there is no medical evidence 
implicating the psychiatric disability as a significant 
factor in the events leading to the veteran's death.  It is 
noted that the appellant has not advanced a specific argument 
or theory of entitlement regarding her claim of entitlement 
to service connection for the cause of the veteran's death.  
She stated in her VA Form 9 only that her husband's death was 
related to service.  In any event, the appellant, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on such matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, any such arguments 
would not provide a factual predicate upon which compensation 
may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
    
				II.  38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board points out that, in January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 
1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  Likewise, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit observed that VA had 
determined that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) held that the January 2000 amendments 
(65 Fed. Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, is not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, No. 
03-1276 (U.S. Vet. App. Aug. 5, 2005).  Here, the appellant 
filed her claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 subsequent to January 21, 2000.  It is 
reiterated that the veteran died on August [redacted], 2003.  
Accordingly, entitlement on a hypothetical basis need not be 
considered in the instant matter.  

At the time of the veteran's death, service connection was in 
effect for conversion disorder, which was rated as 70 percent 
disabling effective October 1, 1998.  Service connection was 
not in effect for any other disability.  Individual 
unemployability was granted from April 11, 2003, 
approximately four months prior to the veteran's death.  

Consequently, the veteran had no service-connected 
disabilities evaluated as 100 percent disabling for the 10 
years prior to his death nor was he continuously rated as 
totally disabled for 5 years after his separation from 
service.  The record also does not reflect that the veteran 
was a prisoner of war at any time during his military 
service.  Thus, entitlement to DIC benefits is not 
appropriate on these bases.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the § 1318 analysis.  

In sum, since the veteran was not evaluated as 100 percent 
disabled for the 10 years prior to his death, was not 
continuously rated as totally disabled for 5 years after his 
separation from service, and was not a prisoner of war at any 
time during his military service, the appellant's claim for 
DIC benefits, under the provisions of 38 U.S.C.A. § 1318, 
must be denied.  The preponderance of the evidence is against 
the grant of such a claim.

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2003 VCAA letter 
informed the appellant of what the evidence needed to show in 
order to establish entitlement to service connection for the 
cause of the veteran's death and for entitlement to DIC under 
38 U.S.C.A. § 1318.  The letter also informed the appellant 
of VA's duty to assist her in obtaining evidence for her 
claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the September 2003 VCAA notice letter 
requested that the appellant provide VA with any private 
medical evidence in support of her claims.  The letter 
informed the appellant that it was her responsibility to make 
sure that VA received all requested records that were not in 
the possession of a federal department or agency.  The letter 
provided her with the address where any evidence or 
information was to be sent.  Thus, VA has substantially 
complied with the "fourth element" of the notice 
requirement.  Here, the appellant did submit correspondence, 
received September 2003, in which she indicated that the 
veteran had not been seen by any private healthcare 
providers.  It is also noted that the claims folder does 
contain the veteran's VA treatment records.         

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the VCAA notice letter did, indeed, precede 
the initial unfavorable AOJ decision.  

Accordingly, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   VA has 
satisfied its duties to notify and to assist the veteran and 
further development and further expending of VA's resources 
is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


